DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, and 18 recites the limitation "block A1" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 8-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang et al. (U.S. Patent Publication No. 20190028731) hereinafter referred to as Chuang.

Regarding Claim 1, Chuang discloses a method for video processing, comprising:
constructing, during a conversion between a current block of visual media data and a bitstream representation of the current block, a merge candidate list, wherein the current block comprises at least one subblock (e.g. a unified Merge candidate list construction can be used and a Merge index indicating an affine coded neighbour candidate may be signalled. Some constraints on the allowed PU partitions may be imposed; paragraph 74);
checking one spatial neighboring block in a pre-defined relative position compared to the current block to determine a temporal motion vector offset to locate at least one collocated region in a collocated picture, wherein the at least one collocated region is used to determine a temporal motion vector prediction candidate to be added in the merge candidate list (e.g. one predictor from a candidate predictor set is selected as the motion vector for the current block (i.e., PU). Since both the encoder and decoder will derive the candidate set and select the final motion vector in the same way, there is no need to be signal the MV or MVD in the implicit mode. This mode is also referred as Merge mode. The forming of predictor set in Merge mode is also referred as Merge candidate list construction. An index, called Merge index, is signalled to indicate the predictor selected as the MV for current block; paragraph 4); and
determining, based on the merge candidate list, motion information for the at least one subblock (e.g. if the current block is coded in the affine Merge mode, the motion information of the first affine coded neighbour is used as the motion the current block. There is no need to signal the motion information for the current block. For the Inter prediction mode (i.e., advance motion vector prediction (AMVP) mode), the 4-parameter affine model is used. The motion vector differences (MVDs) for the upper-left and the upper-right corners are signalled. For each 4.times.4 sub-block in the CU, its MV is derived according to the affine model. Also, according to the existing HEVC extensions, affine Merge candidate list is separated from Inter Merge candidate list. Therefore, the system has to generate and maintain two Merge lists; paragraph 64); and
performing the conversion based on the motion information (e.g. if the Merge index points to a candidate that is affine coded, the current block will inherit the affine model of the candidate block and derive motion information based on that the affine model for the pixels in current block; paragraph 72).

Regarding Claim 2, Chuang discloses the method of claim 1, wherein the merge candidate list is a subblock merge candidate list and the temporal motion vector prediction candidate comprises a subblock based temporal motion vector prediction candidate (e.g. for the Inter prediction mode (i.e., advance motion vector prediction (AMVP) mode), the 4-parameter affine model is used. The motion vector differences (MVDs) for the upper-left and the upper-right corners are signalled. For each 4.times.4 sub-block in the CU, its MV is derived according to the affine model. Also, according to the existing HEVC extensions, affine Merge candidate list is separated from Inter Merge candidate list; paragraph 64).

Regarding Claim 3, Chuang discloses the method of claim 1, wherein a position relation of the current block with respect to the spatial neighboring block is same as a position relation of a video block with respect to a spatial neighboring block checked in a non-subblock merge candidate list construction process of the video block (e.g. FIG. 12 illustrates an example of three sub-blocks (i.e., A, B and C) used to derive the MVs for 6-parameter affine model at the decoder side. Also, the top-left and top-right sub-blocks (e.g. A and B in FIG. 12) can be used to derive for the 4-parameter affine model at the decoder side. The decoder-side derived MVP set can be used for affine Inter mode or affine Merge mode. For affine Inter mode, the decoder derived MVP set can be one of the MVP. For affine Merge mode, the derived MVP set can be the three (or two) control points of the affine Merge candidate; paragraph 159).

Regarding Claim 4, Chuang discloses the method of claim 1, wherein the spatial neighboring block is adjacent to a bottom-left corner of the current block (e.g. see bottom-left corner sub-block C’ of fig. 12).

Regarding Claim 5, Chuang discloses the method of claim 1, wherein the spatial neighboring block is a spatial neighboring block A1 (e.g. see sub-block A0 of fig. 6).

Regarding Claim 8, Chuang discloses the method of claim 1, wherein the spatial neighboring block is coded prior to performing the conversion of the current block (e.g. the motion vector predictors correspond to motion vectors associated with spatial and temporal neighbours of the current block. After a MV predictor is determined, the motion vector difference (MVD) is coded and transmitted; paragraph 4).

Regarding Claim 9, Chuang discloses the method of claim 1, wherein the spatial neighboring block which is determined to be available according to the checking result is within a same tile as the current block (e.g. the motion vector for a block (i.e., PU) is signalled using a predictive coding method. The motion vector predictors correspond to motion vectors associated with spatial and temporal neighbours of the current block. After a MV predictor is determined, the motion vector difference (MVD) is coded and transmitted; paragraph 4).

Regarding Claim 10, Chuang discloses the method of claim 2, wherein the temporal motion vector prediction candidate is used to derive motion information for the at least one sub-block of the current block (e.g. the motion vector predictors correspond to motion vectors associated with spatial and temporal neighbours of the current block. After a MV predictor is determined, the motion vector difference (MVD) is coded and transmitted; paragraph 4).

Regarding Claim 11, Chuang discloses the method of claim 1, wherein a size of a sub-block of the current block is 8x8 (e.g. if the DMVD_affine_flag is true, the decoder-side MV derivation is applied to find the MV for the top-left, top-right and the bottom-left sub-blocks, where the size of these sub-blocks is n.times.n and n is equal to 4 or 8; paragraph 159).

Regarding Claim 12, Chuang discloses the method of claim 1, wherein a size of a sub-block of the current block is same as a block size (e.g. in addition to 2N.times.2N, only PUs of 2N.times.N, N.times.2N and N.times.N partitions are enabled for affine Merge mode. In yet another embodiment, in addition to 2N.times.2N, 2N.times.N, N.times.2N and N.times.N, only AMP mode with CU size larger than 16.times.16 is enabled for affine Merge mode; paragraph 74).

Regarding Claim 13, Chuang discloses the method of claim 1, wherein checking the spatial neighboring block comprises:
determining whether the spatial neighboring block is available to determine the temporal motion vector offset (e.g. the function of motion vectors associated with neighbouring blocks excludes selecting one derived MV from spatial, temporal or both spatial and temporal neighbouring blocks solely based on availability, priority order or both of corresponding MVs of the spatial, temporal or both spatial and temporal neighbouring blocks; paragraph 162).

Regarding Claim 14, Chuang discloses the method of claim 1, wherein the conversion comprises encoding the current block into the bitstream representation (e.g. the input data related to a current block is received at a video encoder side or a video bitstream corresponding to compressed data including the current block is received at a video decoder side in step 1310; paragraph 160).

Regarding Claim 15, Chuang discloses the method of claim 1, wherein the conversion comprises decoding the bitstream representation from the current block (e.g. the input data related to a current block is received at a video encoder side or a video bitstream corresponding to compressed data including the current block is received at a video decoder side in step 1310; paragraph 160).

Regarding Claim 16, claim 16 is rejected for the same reasons set forth in the rejection of claim 1.

Regarding Claim 17, claim 17 is rejected for the same reasons set forth in the rejection of claim 4.

Regarding Claim 18, claim 18 is rejected for the same reasons set forth in the rejection of claim 5.

Regarding Claim 19, claim 19 is rejected for the same reasons set forth in the rejection of claim 1.

Regarding Claim 20, claim 20 is rejected for the same reasons set forth in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang; in view of Li et al. (U.S. Patent Publication No. 20200267382) hereinafter referred to as Li.

Regarding Claim 6, Chuang fails to explicitly disclose the method of claim 5, wherein the spatial neighboring block A1 covers a luma location ( xCb - 1, yCb + cbHeight - 1 ), wherein (xCb,yCb) is a luma location of the top-left sample of the current block relative to the top-left luma sample of a current picture comprising the current block and cbHeight is a height of the current block.
However, Li teaches wherein the spatial neighboring block A1 covers a luma location (xCb - 1, yCb + cbHeight - 1 ), wherein (xCb,yCb) is a luma location of the top-left sample of the current block relative to the top-left luma sample of a current picture comprising the current block and cbHeight is a height of the current block (e.g. if the size of a current block is cbWidth.times.cbHeight and an x component and y component at the top-left sample position of the current block are xCb and yCb, the neighboring block A may be a block including a sample at ( xCb-1, yCb+cbHeight-1) coordinates; paragraph 178).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Li, into the system of Chuang, to provide an image coding method and apparatus capable of reducing signaling overhead by efficiently coding information related to an intra prediction.

Regarding Claim 7, Chuang discloses the method of claim 6, wherein the temporal motion vector offset is determined without checking any spatial neighboring block other than the spatial neighboring block A1 (e.g. the motion vector for a block (i.e., PU) is signalled using a predictive coding method. The motion vector predictors correspond to motion vectors associated with spatial and temporal neighbours of the current block. After a MV predictor is determined, the motion vector difference (MVD) is coded and transmitted; paragraph 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423